Justice LaVECCHIA
delivered the opinion of the Court.
In New Jersey, we adhere to the general proposition that a defendant who has the mental capacity to know basic societal mores that distinguish objectively between right and wrong is legally responsible for his criminal conduct. See State v. Sikora, 44 N.J. 453, 470, 210 A.2d 193 (1965). Mental illness does not in and of itself eliminate moral blameworthiness under the test for criminal insanity enshrined in the Code of Criminal Justice (Code). See N.J.S.A. 2C:4-1. As our Model Jury Charge illuminates for jurors, “[t]he law adopts a standard of its own as a test of criminal responsibility, a standard not always in harmony with the views of psychiatrists.” Model Jury Charges (Criminal), § 2C:4-1 Insanity (Oct. 17, 1988). And, moreover, jurors are informed that the law does not require that the defendant actually consider the wrongness of his act when accomplishing the deed. Rather,
[t]he question is not whether the defendant, when (he/she) engaged in the deed, in fact actually thought or considered whether the act was right or wrong, but whether defendant had sufficient mind and understanding to have enabled (him/ her) to comprehend that it was wrong if defendant had used (his/her) faculties for that purpose.

[Ibid.]

Thus, the test hinges on a defendant’s general knowledge of society’s mores and objective expectations about behavior. In State v. Worlock, 117 N.J. 596, 569 A.2d 1314 (1990), a narrow caveat was added for the delusional defendant who, at the time of a homicidal act, affirmatively acts under a direct command from God to kill the victim. This appeal raises an issue concerning Worlock’s applicability.
*161In September 2005, defendant Boyce Singleton Jr. killed his pregnant girlfriend, Michelle Cazan. He was indicted and tried in June 2008, on a charge of first-degree murder and other related offenses, including tampering with evidence and hindering. Defendant has never disputed that he killed Cazan. His defense at trial was keyed to whether he should be found not guilty by reason of insanity. Afflicted with schizoaffective disorder, defendant had developed the delusional religious belief that he was in a form of communication with God and that he was authorized to kill those who violated “God’s word.” Defendant’s mental illness was the centerpiece of the parties’ summations and the trial court included the model charge on the insanity defense, which refers to the defendant’s ability to comprehend that his action is wrong, in its instructions to the jury. Defendant interposed no objection to the insanity charge’s content.
Defendant’s insanity defense proved unsuccessful as the jury convicted him of murder, as well as the other charged offenses. In a motion for a new trial, defendant claimed for the first time that the jury should have been provided with a variant of the insanity-defense jury charge informing the jury that a defendant can be found not guilty by reason of insanity if he lacks the capacity to understand that his actions are morally wrong, even if he understands that they are legally wrong. In Worlock, supra, we recognized in dicta that such a jury charge might be necessary in cases where a defendant claims to have been compelled by a “command from God.” 117 N.J. at 611, 569 A.2d 1314; cf. State v. Winder, 200 N.J. 231, 979 A.2d 312 (2009) (rejecting Warlock’s applicability to facts of case). Finding no evidence that defendant acted under compulsion of a command from God when he murdered Cazan, the trial court concluded that circumstances warranting a “Worlock” variation to the model charge were not present. The court denied the motion for a new trial and imposed sentence on September 12, 2008.
Defendant appealed and a panel of the Appellate Division reversed the conviction and remanded for a new trial based on *162finding the insanity-defense jury charge to have been incomplete. State v. Singleton, 418 N.J.Super. 177, 204-05, 12 A.3d 728 (App.Div.2011).
The State filed a petition for certification, which was granted. 207 N.J. 188, 23 A.3d 413 (2011). We now reverse.
I.
A. Background
Defendant’s expert in forensic psychology and the State’s expert agree that defendant suffers from schizoaffective disorder.1 At trial defendant produced lay witnesses — five family members and one friend — and testified on his own behalf to provide insight into his mental illness prior to and during the events related to Cazan’s death. That testimony showed that defendant had developed a set of delusional religious beliefs derived from his perspective on scripture. Importantly, he believes that he has an obligation to kill sinners, especially sinners who attempt to deter him from honoring God’s word according to his strongly held, personal interpretation of the Bible’s Old Testament.
Defendant’s mental illness significantly manifested itself during his relatively brief period of attendance at college. In 2003, he turned to religious study for guidance, discipline, and a means of control over his life, but soon developed a preoccupation with the Bible and God and became obsessed with the Old Testament. His interpretation of scripture developed into a delusional system that, the experts agree, distorts his logical reasoning. For example, defendant came to believe that money was the root of all evil because people idolized it, rather than God. On one occasion, his *163distaste for money led him to choose imprisonment for failure to pay a court fíne over violating his belief in the wrongness of using money. His mother obtained his release by paying the fine herself.
According to defendant, over time, he became convinced that he was a “soldier” for God. He testified that he came to believe that God communicates with him, although he does not claim to hear a distinct voice speaking or commanding him. Rather, he receives messages or communications from God while asleep.2 As he explained in his testimony, and in a statement to police after Cazan’s death, he felt a general obligation to kill sinners who did not comport themselves in accordance with his beliefs about God’s expectations, once he explained those expectations to them. Indeed, in 2005, not long before Cazan’s murder, defendant, who had moved back into his parents’ home, told his older sister, Lakeisha, “if I didn’t love you so much, you would have already been dead, because the voices told me to kill all of you all because you’re sinning.”
On another occasion, during the spring of 2005, defendant threatened the gay friend of his younger sister Shakia, who was staying at their parents’ home. Defendant claimed that he “heard something say to me go downstairs and kill him because he was homosexual.” Shakia’s friend left the home without being physically harmed, but by July 2005, defendant’s beliefs and behaviors had become too extreme for his mother and siblings. Although *164defendant had not yet acted on his beliefs, he was asked to leave the home.3
On July 27, 2005, he moved in with Michelle Cazan, a friend of Shakia and a participant in the same bible studies group as defendant’s mother and Shakia. The relationship became intimate within one week’s time and, on September 12, 2005, Cazan told defendant that a home pregnancy test had confirmed that she was pregnant. Defendant killed her the next day. We turn next to the murder and subsequent events.
B. Cazan’s murder
On September 13, 2005, while Cazan was at work, defendant went with a friend to an Air Force and Army recruiting center to discuss enlistment, which he explained was motivated by a desire to help his “family,” meaning his parents and siblings who were struggling, not Cazan. He claimed that he trusted in God to look after Cazan and the baby that was on the way. Still, he was conflicted about enlisting even to help his parents and siblings because he would be working for money, which would be contrary to his religious beliefs.
That afternoon defendant picked up Cazan from work later than she expected, causing her to miss an appointment she had scheduled with an organization that might have provided a source of employment for defendant. He knew that she was not happy about missing the appointment, but testified that they did not argue about it. However, there was tension between the two and they had a discussion during which he considered leaving Cazan’s vehicle, but did not. Instead, he agreed to accompany her on a visit to her hometown of East Rutherford to see places that were important to her, including her brother’s gravesite.
During the trip north, the two quarreled over their future. Cazan was concerned about his ability to provide for the baby. As *165for defendant, he had reached the conclusion that he would not enlist in military service because he was uncomfortable with the idea of serving “a God other than my God” by earning “evil” money. And, he became increasingly disturbed over Cazan’s change of heart from earlier discussions in which they had talked about going “into the woods” and living apart from a money-based civilization. He felt she had turned from the religious beliefs and principles he thought they shared. He grew more upset with Cazan during that conversation because he felt as though she had not fully adopted his religious beliefs and, worse, she was driving a wedge between him and God. He testified that he began to view Cazan “[a]s a prostitute,” because “she was prostituting herself to another God.” Defendant said he “didn’t trust her,” and that he “didn’t want to be around her ... [or] with her anymore.” Moreover, on arriving in East Rutherford, defendant did not respond favorably as Cazan showed him the area. He said he became “enraged” by her “stories of mob activity” that allegedly had occurred in the vicinity. He regarded her as “bragging” about it, which offended him.
At approximately 10:30 p.m., the two arrived home at Cazan’s condominium in Mansfield. Defendant claims that, at this point, he was very upset. After using the first-floor bathroom, he went upstairs to the bedroom where Cazan was and asked her to give him the keys to her BMW. She refused. He admitted at trial that had she given him the keys he would have left. However, when she would not give him the car keys, he pulled a revolver from his waistband and shot her four times, emptying the gun. One bullet went through her face and out behind her ear, another entered her chest and passed through her rib cage, chest cavity, and lungs, exiting through her lower back. Forensic evidence showed that Cazan was shot twice more in the back while on her hands and knees. One bullet traveled through her trachea and exited through her neck. Cazan began to choke on her own blood. Defendant said he “didn’t want her to suffer,” so he stabbed her, four times, in the chest and abdomen, one of which pierced her *166lung. The stab wounds were between three and six inches in depth. She died within minutes.
Defendant took the knife, but left behind the handgun, and drove Cazan’s car to the home of his friend William Britt, where both William and his brother John were. There he washed his hands of blood and gunshot residue and changed his clothes. During the next few hours, defendant and his friends drank alcohol and smoked marijuana. Although defendant told William and John that he had killed Cazan, neither believed him.
Early the next morning, defendant left Cazan’s car around the corner from Britt’s home in Trenton and walked to Morrisville, Pennsylvania where his parents lived. Along the way, he threw the knife into a canal. He did so because he said he had learned from “movies” that “you’re supposed to get rid of the murder weapon.” According to defendant, at that time, he “planned on running” and “kill[ing] everybody ... until [he] got killed.” However, when he arrived in Morrisville at about 2:00 a.m., he met his older sister Lakeisha also arriving home and asked her to drive him to Cazan’s house. According to Lakeisha, he told her that he had shot and stabbed Cazan, that she was dead, and that he had left the gun behind at the house. Lakeisha testified that during this trip, defendant had “many rambling conversations” in which he was not talking directly to her: “Whoever he was talking to or whatever he was hearing, he was responding to. But the conversation wasn’t for me.” At Cazan’s home, he asked Lakeisha to let him out in the back of the home and to wait for him in the car.
According to defendant, after determining that no police or others were in or around Cazan’s home, he went inside, retrieved his gun, wiped down the door handles, and otherwise attempted to clean the blood splatter. He placed the gun and the cleaning materials he had used in a garbage bag and left, returning to Lakeisha’s car. He asked her to take him to Britt’s home. Along the way she convinced him to go instead to their parents’ home in Morrisville. There he told his father what he had done and fled the area, intending to go to a family member’s home in North *167Carolina, along the way retrieving his duffle bag from Britt’s home. In his later statements he explained that the police were his enemy because, if he was captured, he could not serve God. However, when he reached Baltimore, he abandoned his plan and returned home after talking with his mother.
Arriving back at his parents’ home, he told his family that he planned to turn himself in but wanted to “hold Cazan” before doing so. So, on September 15, he drove Cazan’s BMW to her home. His brother, Damon, rode with him, and Lakeisha and his mother followed in a separate car. Damon testified that during the trip defendant “was talking to someone” other than him. Defendant entered Cazan’s home alone, repositioned her body and clothing, and placed a stuffed animal, sprayed with perfume, at her side. Concerned by the amount of time that had elapsed, Damon entered the condo and said that he found defendant holding Cazan’s body, “trying to wake her [and] telling her [to] wake up.” Meanwhile, defendant’s mother had arranged for the police to be contacted by one of Cazan’s neighbors.
Mansfield Patrolman Jason Abadía responded and, after backup arrived, he arrested defendant. Abadía testified that defendant stated, “I killed her. I killed her. Don’t leave her like that. Cover her up. I killed her.” Abadia read defendant his Miranda4 rights and defendant again stated that he had killed Cazan, explaining also what he had done with the knife and gun.
Detective Sergeant Lindsey Cooper of the New Jersey State Police took over the investigation approximately one hour later. To obtain a recorded statement from defendant, Cooper reread the Miranda rights to defendant. During the interrogation, defendant admitted killing Cazan and claimed that he could see a vision of her smiling through the window of the squad car when he was first placed under arrest, and later from the vantage of the room in which he was interrogated. In explaining his killing of Cazan, he stated that he was angry because of “that damn book,” *168which he clarified as referring to the Bible. Defendant told the officers, “I lost it and the devil kept f.. .ing with me, he just kept f.. .ing with me and I lost it ...” When asked if anyone else was involved in Cazan’s killing, defendant answered, “No, the devil, god and the devil (inaudible) inside of me, outside of me, all over the place, all over the place.”
C. Trial
Defendant was charged with first-degree murder, N.J.S.A. 2C:ll-3(a)(l) and (2); second-degree possession of a weapon (handgun) for an unlawful purpose, N.J.S.A. 2C:39-4(a); third-degree possession of a weapon (knife) for an unlawful purpose, N.J.S.A. 2C:39 — 4(d); third-degree unlawful possession of a weapon (handgun), N.J.S.A. 2C:39-5(b); third-degree hindering apprehension, N.J.S.A 2C:29-3(b)(l); and fourth-degree tampering with physical evidence, N.J.S A 2C:28-6(1).
At trial, in addition to the family members who testified, Dr. Maureen Santina, a clinical and forensic psychologist, testified as an expert for defendant. She diagnosed defendant with schizoaffective disorder which causes hallucinatory experiences and delusional perceptions.5 She testified that as a result of his delusional system, defendant lost his “ability to regulate his interpretation of the world and his reaction to the world.” She explained that defendant became obsessed with his delusions, including his belief that God wanted him to kill sinners, even his own family, and concluded as follows:
I think that he knew that he was killing her but I don’t think that he understood the nature of his killing her. In other words, I think that he believed that he was *169supposed to kill her. Whether he wanted to or not, he was supposed to kill her. And that he was supposed to kill her because God was ordering it.
On redirect, Dr. Santina clarify,
As I said, [defendant] believed that God was telling him to do it. He said, I didn’t want to kill her. He in the past, had family members that he had said God was telling him to kill them because he was seeing these people as being bad. And saying I don’t want to do it but feeling he had to. He even talked to himself as not having the courage to do what God wanted.
So in that moment when he feels that God wants him to do it he says I have to do it, I’m supposed to do it because God wants me to do it. He believed that he was following God’s word. And God as being the supreme authority who has the right to decide what’s right or wrong.
The State’s expert, Dr. Elliot Atkins, agreed with Dr. Santina’s conclusion that defendant suffered from the severe mental illness of schizoaffective disorder. The State’s expert further agreed that defendant operated under a delusional system. However, Dr. Atkins disagreed with Dr. Santina’s conclusion that defendant was legally insane at the time of the killing. Dr. Atkins emphasized that defendant admitted to not hearing voices at the time of the killing. Rather, Dr. Atkins testified that defendant was merely acting on his interpretation of what God wanted. On direct examination, Dr. Atkins testified:
For example, he said that he only really heard the voices when he was sleeping. He said that most of these were really not voices, but just thoughts in his head. That he wasn’t even able to describe the voice. And he said to me it was probably just some subconscious thing going on rather than a voice.
That the last time God had spoken to him was two years before the killing. That although he indicated that the idea that he should hurt someone came from God, he said that that information had never been transmitted to him from any voices. And he said it was just my interpretation. I never heard the voice of God.
When I asked him whether he had heard any voices on the night of the incident, he said no. So, although I agree that he was mentally ill at the time, what was going on at that time was not a psychotic episode where a voice is saying this is what you’ve got to do.
When asked on cross-examination whether defendant believed he could talk to God, Dr. Atkins responded, “he clarified for me that he didn’t believe God was actually talking to him. But he believed in this delusional system that what he was thinking was God’s wishes or God’s will.”
*170Dr. Atkins also pointed to several considerations that, in his opinion, indicated defendant knew what he was doing was wrong. First, defendant had a history of violence and aggression toward women, pointing to defendant’s experiences with the mother of one of his children, and to the fact that he had been fighting with Cazan on the day of the killing. Second, defendant had stated that he stabbed Cazan, not to serve God, but to put her out of her misery. Third, Defendant drank alcohol and smoked marijuana at the Britts’ apartment, which could indicate that defendant sought to dull the guilt he felt. Last, defendant’s forensic evaluation test results indicated he was trying to “make himself look better ... by claiming that it was God that had him do this.” Dr. Atkins also noted that defendant’s decision to evade police was inconsistent with his claims of righteousness. Based on his evaluation of those considerations, Dr. Atkins opined that defendant was not acting in accordance with his delusional system at the time of the killing and that, therefore, “he knew that what he was doing was wrong.”
The jury instruction that the court and all parties agreed would be given in this matter was the Model Jury Charge for the insanity defense. Drawing from the model charge, the court instructed the jury as follows:
Apart from his general denial of guilt, the defendant maintains that he is not guilty of the crimes charged by reason of insanity____
A hostile act, that is an illegal act, may in one case spring from wickedness, and in another from some infirmity or sickness of the mind, which the individual did not design____
The law adopts a standard of its own as a test of criminal responsibility, a standard not always in harmony with the views of psychiatrist[s]. If, at the time of committing the act, the defendant was laboring under such a defect of reason from disease of the mind as not to know the nature and quality of the act he was doing, or if defendant did know it, that he did not know what he was doing was wrong, defendant — the defendant is then legally insane, and therefore, not criminally responsible for his conduct.
As you can see, the law regards insanity as a disease of the mind. It may be temporary or permanent in its nature, but the condition must be a mental disease. An accused may have the most absurd and irrational notions on some subject. He may be unsound in mind and be a fit subject for confinement and treatment in a *171mental hospital, but if at the time of the offenses, the defendant had the mental capacity to distinguish right from wrong, and to understand the nature and quality of the acts done by him, he is subject to the criminal law.
The question is not whether the defendant, when he engaged in the deed, in fact actually thought or considered whether the act was right or wrong, but whether the defendant had sufficient mind and understanding to have enabled him to comprehend that it was wrong, if the defendant has used — had used his faculties for that purpose.
The jury rejected defendant’s insanity defense and convicted him of murder and the other charges. His post-trial challenge to the insanity-defense jury instruction was denied by the court. At sentencing, the court imposed a fifty-year term of imprisonment, with an eighty-five percent period of parole ineligibility, pursuant to the No Early Release Act, N.J.S.A. 2C:43-7.2, on the murder conviction, and a five-year prison term for the hindering conviction, to be served consecutively to the fifty-year term. The judge also imposed lesser terms that were made concurrent to the sentences for the murder and hindering convictions.
On appeal, the Appellate Division reversed the conviction and remanded for a new trial. Singleton, supra, 418 N.J.Super. 177, 12 A.3d 728. The panel held that defendant had presented sufficient evidence at trial to have required the trial court, sua sponte, to fashion a deific-command variant to the insanity-defense jury charge based on Worlock. Id. at 202-04, 12 A.3d 728. The panel was persuaded that the instruction was necessary because defendant testified that he believed killing his girlfriend was “the right thing because it was something God was telling [him] to do.” Id. at 202, 12 A.3d 728. The panel noted also the confirming expert testimony that defendant believed he was compelled to obey what he perceived to be a command from God. Id. at 201, 12 A.3d 728. In light of that evidence, the panel concluded that failure to provide a deific-command instruction constituted plain error requiring reversal of the conviction. Id. at 203-04, 12 A.3d 728. On remand for a new trial, the panel held that “the judge must instruct that the defendant may not be held responsible for his actions ‘where a delusional command could be objectively *172recognized to confound the difference between lawful behavior and a moral imperative.’ ” Id. at 204, 12 A.3d 728 (quoting Winder, supra, 200 N.J. at 251, 979 A.2d 312).6
We granted the State’s petition for certification. 207 N.J. 188, 23 A.3d 413(2011).
II.
The State offers alternative arguments why the decision of the Appellate Division should be reversed. First, the State maintains that the evidence presented at trial supports the trial court’s decision to give only the model charge for the insanity defense and forego the deific-eommand variation described in Worlock. The Worlock charge is only appropriate in the “clearest and narrowest category of eases” in which a defendant believes that he or she has received a direct command from God ordering the defendant to commit an illegal act. Winder, supra, 200 N.J. at 251, 979 A.2d 312. The State contends that defendant’s decision to kill Cazan sprang not from a perception that he had received a direct deific command, but rather from defendant’s subjective, religiously derived, moral code under which he was generally obligated to kill those who did not interpret the Bible and follow God in the way that he did. Moreover, the State emphasizes that the circumstances surrounding the killing indicate that defendant’s immediate motivation for murdering Cazan was his anger over Cazan’s pregnancy and refusal to hand over her car keys, not his religious beliefs.
In the alternative, the State asks that we reject Worlock, “abandon the ‘deific decree’ variation of the insanity defense and abolish the distinction between legal and moral wrong.” The State argues that Worlock introduced uncertainty and subjectivity into the operation of the insanity defense. The State contends *173that reinterpreting the insanity test, so that a defendant who is able to understand the nature and quality of his acts can only invoke the defense if he is unable to comprehend that his acts are illegal, would create a more objective and workable standard.
Defendant argues that the Appellate Division correctly concluded that a Worlock jury charge was necessary in this matter. He points to several instances in the record, many relied on by the Appellate Division, where he claimed to have received direct communications from God. Defendant also contends that Worlock does not require a defendant to experience actual auditory hallucinations of the voice of God to secure a deifie-decree jury charge; rather, he argues that it is enough that a defendant delusionally believes that God wants him to kill. In this case, defendant claims that there is no real dispute that he “suffered from a relatively stable delusion, over a period of years, that he was communicating with God, and that God was telling him to kill those who violated the Word.”
In response to the State’s argument that the deific-decree jury charge should be abandoned, defendant contends that the charge is required by the statutory language of the test for legal insanity in New Jersey. Because the Legislature adopted that language, defendant argues that only the Legislature can discard the Worlock charge. Moreover, even if the courts were free to abandon it, to do so in this case would violate the Ex Post Facto clauses of the United States and New Jersey Constitutions. See U.S. Const. art. I, § 10, cl. 1; N.J. Const, art. IV, § 7, H 3.
III.
A.
The insanity defense exists in criminal law not to identify the mentally ill, but rather to determine who among the mentally ill should be held criminally responsible for their conduct. Sikora, supra, 44 N.J. at 470, 210 A.2d 193. As a sister jurisdiction has observed, “[t]he insanity defense is not available to all who are *174mentally deficient or deranged; legal insanity has a different meaning and a different purpose than the concept of medical insanity.” State v. Crenshaw, 98 Wash.2d 789, 659 P.2d 488, 491 (1983) (en banc). In New Jersey, N.J.S.A. 2C:4-1 sets forth the test for legal insanity:
A person is not criminally responsible for conduct if at the time of such conduct he was laboring under such a defect of reason, from disease of the mind as not to know the nature and quality of the act he was doing, or if he did know it, that he did not know what he was doing was wrong. Insanity is an affirmative defense which must be proved by a preponderance of the evidence.
N.J.S.A 2C:4-1 codifies the common-law M’Naghten7 test for legal insanity, which was originally formulated in England in the 1840s. See Winder, supra, 200 N.J. at 242-45, 979 A.2d 312 (discussing history of M’Naghten test in England and New Jersey); Worlock, supra, 117 N.J. at 602-04, 569 A.2d 1314 (same). Our state adopted the M’Naghten test shortly after it was introduced in England, see State v. Spencer, 21 N.J.L. 196, 204-05 (Oyer and Terminer 1846), and has employed it consistently thereafter, see, e.g., State v. Coleman, 46 N.J. 16, 39, 214 A.2d 393 (1965); State v. Lucas, 30 N.J. 37, 72, 152 A.2d 50 (1959); State v. Maioni, 78 N.J.L. 339, 341-42, 74 A. 526 (E. & A.1909). When the Legislature adopted N.J.SA 2C:4-1 in 1978, L. 1978, c. 95, it chose to preserve the M’Naghten test in spite of a recommendation from the New Jersey Criminal Law Commission to abandon it in favor of the Model Penal Code test. See 2 Final Report of the New Jersey Criminal Law Revision Commission, commentary to § 2C:4-1, at 96-97 (1971).
The M’Naghten test provides two distinct paths for a defendant to demonstrate that he was legally insane at the time he committed an act and therefore not criminally responsible for his conduct. First, a defendant can show that “he was laboring under such a defect of reason, from disease of the mind as not to know the nature and quality of the act he was doing.” N.J.S.A. 2C:4-1. Second, even if the defendant did know the nature and quality of *175the act, he can still establish legal insanity if, because of a “disease of the mind,” “he did not know what he was doing was wrong.” Ibid.
In the century-and-a-half since the M’Naghten test was formulated, courts have recognized that the term “wrong” in the second part of the test is susceptible of multiple interpretations. See People v. Schmidt, 216 N.Y. 324, 110 N.E. 945, 946-49 (1915) (recognizing ambiguity and discussing possible interpretations); see also Diestel v. Hines, 506 F.3d 1249, 1271-73 (10th Cir.2007), cert. denied, 553 U.S. 1079, 128 S.Ct. 2875, 171 L.Ed.2d 812 (2008) (same); Crenshaw, supra, 659 P.2d at 492-94 (same). One interpretation would equate the term “wrong” with illegality. Under that understanding, a defendant invoking the insanity defense must demonstrate that despite knowing “the nature and quality of the act he was doing,” he suffered a disease of the mind that prevented him from understanding that the act was illegal. See N.J.S.A. 2C:4-1. A minority of states that follow the M’Naghten test have adopted that interpretation. See State v. Hamann, 285 N.W.2d 180, 183 (Iowa 1979); State v. Boan, 235 Kan. 800, 686 P.2d 160, 168 (1984); see also Regina v. Windle, 2 Q.B. 826 (1952) (interpreting “wrong” to mean legal wrong in England).
However, a majority of states following the M’Naghten test have interpreted “wrong” as encompassing legal as well as moral wrong. See State v. Skaggs, 120 Ariz. 467, 586 P.2d 1279, 1284 (1978); People v. Skinner, 39 Cal.3d 765, 217 Cal.Rptr. 685, 704 P.2d 752, 1764 (1985); People v. Serravo, 823 P.2d 128, 137 (Colo. 1992) (en banc); State v. Cole, 254 Conn. 88, 755 A.2d 202, 210 (2000); Schmidt, supra, 110 N.E. at 949; State v. Pittman, 373 S.C. 527, 647 S.E.2d 144, 170 (2007); State v. Cameron, 100 Wash.2d 520, 674 P.2d 650, 653-54 (1983) (en banc); Wilson v. State, 273 Wis. 522, 78 N.W.2d 917, 920 (1956); see also United States v. Ewing, 494 F.3d 607, 617 (7th Cir.2007) (discussing federal courts’ position that wrong encompasses “the broader meaning of moral rather than criminal wrongfulness” (citation omitted)). Under that interpretation, a defendant who under*176stands that his actions are contrary to law nonetheless may successfully invoke the insanity defense if he lacked the capacity to understand that his actions were morally wrong. Courts that follow that approach generally assess moral wrong from a societal, and not a personal, standard, requiring a defendant to show that he did not understand that his actions contravened generally accepted objective societal notions of morality. See, e.g., Serravo, supra, 823 P.2d at 137-38 (adopting that standard and citing other jurisdictions adopting same approach); Crenshaw, supra, 659 P.2d at 493-94 (same).
B.
Our Court addressed the ambiguity in the term “wrong” for the first time in Worlock. In that case, the defendant was convicted of murder after shooting and killing two friends. Worlock, supra, 117 N.J. at 599-601, 569 A.2d 1314. At trial, the defendant did not deny his involvement in the killings, but relied instead on a defense of legal insanity. Id. at 601, 569 A.2d 1314. He claimed to have believed the killings were justified because “might makes right” and the laws of society are only meant for “subservient people,” and the defendant did not consider himself to be in that category. Id. at 614, 569 A.2d 1314. After the defendant presented his defense, the trial court charged the jury with the legal definition of insanity, but did not define the meaning of the term “wrong.” Id. at 612, 569 A.2d 1314. On appeal, the defendant argued that the trial court should have instructed the jury that the term “wrong” can mean either legal or moral wrong, so that the jury would have known that it could acquit in the event it found that he did not understand that his actions were morally wrong, even if he knew them to be against the law. Id. at 606, 569 A.2d 1314.
We held that the term “wrong” embraces more than just the concept of legal wrong, id. at 610, 569 A.2d 1314 and that “a defendant’s ability to appreciate society’s morals may be relevant *177to the determination of his sanity,” id. at 609, 569 A.2d 1314. Importantly, we added that
[i]n the vast majority of cases, if the defendant was capable of understanding that he was acting contrary to law, he would also have sufficient capacity to understand that he was acting contrary to the morals of society. Law is largely the crystallization of societal morals. Rarely would an allegedly illegal act not also be wrongful morally. Thus, “wrong” as used in the insanity defense will generally incorporate notions of both legal and moral wrong.
[Id. at 609-10, 569 A.2d 1314.]
Because legal and moral wrong are usually “coextensive,” especially when the criminal act at issue is murder, we held that a jury charge explaining that “wrong” encompasses both legal and moral wrong is almost always unnecessary and would more often than not only serve to confuse the jury. Id. at 610-11, 569 A.2d 1314. But, in the odd case in which a defendant is able to recognize that his actions are legally wrong but is nonetheless incapable of understanding that they are morally wrong, we held that “the court should instruct the jury that ‘wrong’ encompasses both legal and moral wrong.” Id. at 611, 569 A.2d 1314.
We emphasized that the insanity defense has always been premised on a “defendant’s ability to comprehend whether his or her actions would ordinarily be disapproved by society.” Id. at 610, 569 A.2d 1314. Thus, we held that “the concept of moral wrong must be judged by societal standards, not the personal standard of the individual defendant. As a general rule, it will not be sufficient, therefore, that a defendant’s personal moral code justified a killing otherwise prohibited by law and societal morals.” Ibid, (citations omitted). In other words, in order to warrant a jury charge explaining the concepts of legal and moral wrong, a defendant would have to show that, at the time he committed the crime, he believed that his actions were morally right under prevailing social norms, not just his own “idiosyncratic code of morality.” Id. at 614, 569 A.2d 1314.
We observed that there is only one “generally-recognized” situation in which legal and moral wrong become sufficiently distinct to necessitate a jury charge defining the term wrong: when “the defendant contends that he or she knowingly killed *178another in obedience to a command from God.” Id. at 611, 569 A.2d 1314. In such a scenario, a defendant could justifiably believe that although he acted contrary to law, society would consider his actions to have been morally right. Ibid. We noted that there might be situations other than a deifie decree to kill in which a defendant could at the same time understand that his actions were legally wrong but believe them to be morally right under prevailing social values, but declined to speculate on what those scenarios might be. Ibid.
Applying the above standard to the facts of the case, we held that Worlock had not demonstrated that he believed society would have approved of his killings. Id. at 614, 569 A.2d 1314. Indeed, we noted that he “viewed society with contempt” and candidly admitted that the moral code by which he lived was not for “the folly-ridden mass.” Ibid. Thus, because it was clear that Worlock had the capacity to understand that his actions were morally wrong under conventional notions of morality, we held that the trial court did not err in declining to define the word “wrong” for the jury. Ibid.
Recently, we had occasion to revisit the standard introduced in Worlock and again consider whether a defendant had presented the kind of insanity defense that would necessitate a jury charge defining the term “wrong.” In Winder, supra, the defendant shot and killed a cab driver outside of a police station, and immediately turned himself in to confess to the crime. 200 N.J. at 238, 979 A.2d 312. The defendant maintained that he killed the driver because he believed that his parents were trying to kill him and was convinced that prison was the only place he could be safe from them. Id. at 238, 249, 979 A.2d 312. The defendant pursued an insanity defense at trial, presenting an expert witness who testified that he suffered from paranoid schizophrenia and heard voices compelling him to kill. Id. at 239, 979 A.2d 312. At the charge conference, defense counsel requested that the jury be given an insanity instruction that, following Worlock, included an explanation that the term “wrong” encompasses both legal and moral *179wrong. Id. at 240, 979 A.2d 312. The trial court denied the request and instructed the jury with the model insanity charge. Ibid. The jury found the defendant guilty of first-degree murder and related weapons offenses. Ibid.
On appeal, the defendant challenged the trial court’s decision to forego the Worlock charge, contending that his case presented one of the “ ‘other delusion-based exceptions’ ” that we intimated could necessitate a jury charge on the definition of “wrong.” Id. at 249, 979 A.2d 312 (quoting Worlock, supra, 117 N.J. at 611, 569 A.2d 1314). We disagreed, and reemphasized that, outside of the “deific-command delusion” discussed in dicta in Worlock, situations in which a defendant could understand that his actions were illegal but be incapable of understanding that society would disapprove of them are exceedingly rare. Id. at 249-50, 979 A.2d 312. We explained that
[o]ur reference to other delusion-based exceptions in Worlock was not meant to expand the narrow field of potential exceptions to the general understanding that legal and moral wrong, particularly in murder cases, are coextensive. The hurdle to overcoming societal disapproval of the killing of another human being cannot be accomplished easily by references to subjective beliefs, personal preferences, or even alternative notions of morality, unrelated to mental illness, that clash with the law and the mores of society.
[Id. at 250, 979 A.2d 312.]
We held that the defendant in Winder was not entitled to a Worlock charge because his actions immediately before and after the killing “demonstrated knowledge of the social unacceptance of his deed.” Id. at 249, 979 A.2d 312. Moreover, the defendant’s delusions had no apparent impact on his ability to appreciate the way in which society would view the murder. Id. at 250, 979 A.2d 312. The defendant believed that the only way he could be safe from his parents’ machinations was to go to prison, and settled on murder as the best way to effect his entry. Id. at 249, 979 A.2d 312. There was no indication that the defendant delusionally believed that society would give its blessing to his use of murder to escape his parents. Id. at 250, 979 A.2d 312. Thus, because we could discern “no credible claim of moral rightness” flowing from *180the defendant’s delusions, we upheld the trial court’s decision to give the standard insanity charge. Ibid.
IV.
We dispense at the outset with the State’s argument that we should abandon Worlock’s recognition of a deifie-eommand exception to the general charge covering criminal insanity. Stare decisis and other stabilizing principles of the law compel us to reject that request.
As recently as this term we noted that “[sjtare decisis is a principle to which we adhere for the sake of certainty and stability.” State v. Shannon, 210 N.J. 225, 226, 43 A.3d 1146 (2012) (citations omitted). Nonetheless, stare decisis is not so inviolate that it should “foreclose reanalysis” when warranted. Ibid (citations omitted). It is undeniably a healthy practice for a court of last resort to re-examine its own doctrine, but, consistent with the practice of other courts of last resort, we have required “special justification” to overturn the persuasive force of precedent. See Luchejko v. City of Hoboken, 207 N.J. 191, 208-09, 23 A.3d 912 (2011) (citations omitted); State v. Brown, 190 N.J. 144, 157, 919 A.2d 107 (2007). Finding such circumstances can depend on whether a particular decision has proven to be unsound or unworkable in practice, as the State here argues. See Allied-Signal, Inc. v. Dir., Div. of Taxation, 504 U.S. 768, 783, 112 S.Ct. 2251, 2261, 119 L.Ed.2d 533, 549 (1992). However, in matters where a judiciary may rely on legislative correction, special justification for disturbing precedent is difficult to establish.
Statutory-based decisions are less likely to be subject to reconsideration because the legislative branch can correct a mistaken judicial interpretation of a legislative enactment. Indeed, as a principle of statutory construction, the legislative branch is presumed to be aware of judicial constructions of statutory provisions. See White v. Twp. of N. Bergen, 77 N.J. 538, 556, 391 A.2d 911 (1978) (“[Tjhere is ample precedent in New Jersey to support the proposition that, where a statute has been judicially construed, *181the failure of the Legislature to subsequently act thereon evidences legislative acquiescence in the construction given the statute.”); 2B Norman J. Singer & J.D. Shambie Singer, Sutherland Statutory Construction § 49:10 at 137 (7th ed. 2008) (“A number of decisions have held that legislative inaction following a contemporaneous and practical interpretation is evidence that the legislature intends to adopt such an interpretation.”). Thus, legislative acquiescence to an interpretation of a statute renders the judicial decision an unlikely candidate for abandoning stare decisis. That is precisely the circumstance here.
Worlock’s explanation of the general confluence of legal wrong with moral wrong in the legislative use of the single term, “wrong,” in N.J.S.A 2C:4-1, and our holding out of the possibility that a special instruction may be necessary to explain a divergence of the two only in the clearest and narrowest category of class of cases, occurred more than two decades ago. Worlock’s interpretation of the M’Naghten test, adopted by the Legislature in N.J.S.A 2C:4-1, has stood since, without reaction by the legislative branch in the interim. Nor has there been a legislative reaction since Winder reinforced a restrictive approach to the application of Worlock, not a more expansive one as the concurrence in Winder had urged. Due to the Legislature’s longstanding acceptance of Worlock, and the fact that we are addressing a settled interpretation of case law, we decline to accept the invitation to overturn Worlock at this point in time, even were we to concede some merit to the argument.
We turn therefore to consider whether there was plain error in the trial court’s jury instruction on the insanity defense in this matter.
Y.
A
Certain principles pertain in the review of jury instructions. Jury charges must provide a “comprehensible explanation *182of the questions that the jury must determine, including the law of the case applicable to the facts that the jury may find.” State v. Green, 86 N.J. 281, 287-88, 430 A.2d 914 (1981). The charge as a whole must be accurate. State v. Wilbely, 63 N.J. 420, 422, 307 A.2d 608 (1973); State v. Thompson, 59 N.J. 396, 411, 283 A.2d 513 (1971). If the defendant does not object to the charge at the time it is given, there is a presumption that the charge was not error and was unlikely to prejudice the defendant’s case. State v. Macon, 57 N.J. 325, 333-34, 273 A.2d 1 (1971).
At trial, defendant did not challenge the jury instruction that used the model charge on insanity until after a guilty verdict had been returned. Thus, the question here presented is whether the trial court erred in not sua sponte including additional language separating defendant’s ability to appreciate legal wrong from moral wrong based on “deifie commands” to kill.8
Appellate review applies the plain error standard when a defendant fails to object to a given jury charge. See R. 1:7-2; State v. Wakefield, 190 N.J. 397, 473, 921 A.2d 954 (2007) (“[T]he failure to object to a jury instruction requires review under the plain error standard.”). Plain error is that which is “clearly capable of producing an unjust result.” R. 2:10-2. In respect of a late claim of error in a jury instruction, “plain error requires demonstration of ‘legal impropriety in the charge prejudicially affecting the substantial rights of the defendant and sufficiently *183grievous to justify notice by the reviewing court and to convince the court that of itself the error possessed a clear capacity to bring about an unjust result.’ ” State v. Chapland, 187 N.J. 275, 289, 901 A.2d 351 (2006) (quoting State v. Hock, 54 N.J. 526, 538, 257 A.2d 699 (1969), cert. denied, 399 U.S. 930, 90 S.Ct. 2254, 26 L.Ed.2d 797 (1970)).
B.
In State v. Walker, 203 N.J. 73, 999 A.2d 450 (2010), we recently addressed the issue of “when a trial court should instruct the jury on the defense to statutory felony murder in the absence of a request to charge from counsel.” Id. at 86, 999 A.2d 450. We determined that a requested jury instruction should be given if “there is a rational basis in the record to give it .... On the other hand, if counsel does not request the instruction, it is only when the evidence clearly indicates the appropriateness of such a charge that the court should give it.” Id. at 87, 999 A.2d 450.
The delusional command variation of the insanity defense is a much more limited defense than that which we considered in Walker. See Winder, supra, 200 N.J. at 250-51, 979 A.2d 312; Worlock, supra, 117 N.J. at 611, 569 A.2d 1314. We said clearly in Worlock that “[bjelief in an idiosyncratic code of morality does not constitute the defense of criminal insanity.” 117 N.J. at 614, 569 A.2d 1314; see also Crenshaw, supra, 659 P.2d at 493-94 (concluding that personal moral beliefs will not exculpate defendant when he or she knew killing was contrary to societal moral and legal norms). “Worlock cracked open the door only to a command delusion that, objectively viewed, could have rendered it impossible for its hearer to know the difference between right and wrong.” Winder, supra, 200 N.J. at 249, 979 A.2d 312. A rigorous standard was expressed and applied in Winder consistent with the few decisions around the country to have grappled with such circumstances.9
*184Applying to this case that stringent standard for qualification into the narrow and clear class of cases envisioned to satisfy a deific command to kill, we conclude that the evidence does not clearly indicate that it was impossible for defendant to appreciate that killing Cazan was contrary to society’s morals. The Worlock variation of the insanity-defense jury charge is not available to all those who intuit reprehensible obligations or develop idiosyncratic moral compulsions from interpreting religious material. Were that all that was required in order to constitute a deific “command,” then acting pursuant to any such personal belief system would qualify as lack of knowledge of having committed “moral” wrong and a defendant would no longer have to show that he believed that society would not objectively disapprove of the moral wrongness of the action. The decision in Winder was circumscribed carefully to ensure that such a result would not come to fruition. See Winder, supra, 200 N.J. at 248-51, 979 A.2d 312.
Here, defendant claimed to have formed a general belief that he ought to kill sinners who refused to follow his explanation of God’s expectations. In essence, defendant had an idiosyncratic personal belief system analogous, albeit in different form, to that in Worlock. See also State v. DiPaolo, 34 N.J. 279, 292-93, 168 A.2d 401 (1961) (distinguishing between insane delusion that negates consciousness of immorality of act from delusion that does not prevent defendant from simultaneously appreciating that deed was contrary to law); Crenshaw, supra, 659 P.2d at 494-95 (holding that defendant claiming Moscovite belief system that calls for killing as retribution for adultery is not entitled to deifie-eommand adjustment to jury charge on criminal insanity).
*185Defendant’s personal belief system was based on his own interpretation of scripture, fortified through dreams in which he believed to receive communications from God, which does not render his belief system in his “right to kill” certain sinners the equivalent of a command from God to kill.
Moreover, defendant had demonstrated on prior occasions the ability to exercise his own will and resist the obligation he perceived from God’s teachings. Defendant had chosen not to kill his family or their friends despite his religious delusions generally and his specific belief, expressed on occasion, that they were sinners. Defendant also determined that he would not kill anyone to whom he had not had a chance to explain his religious beliefs. For example, he decided that he would not attempt to hurt or kill Britt’s brother because defendant had not taught him to believe in God’s word as defendant interpreted it, and also because he was bigger and apparently stronger than defendant. Defendant’s inconsistent application of “God’s will” and the concomitant deific desire that he kill sinners, which he claims to have perceived, and his reluctance to kill those whom he had not tried to convert, indicates his awareness of an objective societal disapproval of the personal religious belief system he had developed.
Defendant also has failed to demonstrate entitlement to a Worlock charge because the evidence does not clearly indicate that he was acting pursuant to a delusional command at the time of the killing. As explained in Winder, an amplified criminal insanity charge differentiating between legal and moral wrong is available only to a defendant whose will is overborne by a perceived divine command that overcomes the ability to be conscious of society’s law and mores disapproving of that “command.” See Winder, supra, 200 N.J. at 247-48, 979 A.2d 312 (citing Crenshaw, supra, 659 P.2d at 494-95; DiPaolo, supra, 34 N.J. at 293, 168 A.2d 401). There is a necessary temporal proximity to the action for which a defendant is charged and the overbearing of his will by God’s order or command at the time of the action. In rejecting a Worlock instruction in Winder, we curbed expansion of Worlock in *186part because there was no showing that the defendant was operating under a direct command from God at the time of the killing. Here, defendant admitted that he never heard a voice or saw a vision that commanded him to kill Cazan when he committed the murderous act.10 Moreover, defendant admitted that he had not received any specific command to kill Cazan at the moment of the killing, and indeed had not received any communications from God for some time.
Nothing in Winder’s application of the law to its facts supports the extrapolation made by the appellate panel in this matter, which would permit anyone who interprets a religious text in an outrageous and violent manner to a deific-command, insanity-defense charge. Isolated references to voices, and to communication with God through scripture and in dreams, are not the equivalent of a command from God, at the time of the killing, sufficient to demonstrate that it deprived defendant of his ability to appreciate society’s disapproval of his action. The appellate panel mistakenly accepted defendant’s belated argument that the charge, given in its classic form, was insufficient for the jury to consider his insanity defense. Plain error is not present in the charge given here on this record.
Defendant’s complaints post-trial and on appeal that, in light of Worlock and Winder, the charge required clarification are not consistent with precedent as to the factual requirements needed to trigger a deific-command variation to the insanity-defense jury charge. 11 What the record shows is that, based on defendant’s *187interpretation of the Bible, he believed Cazan was a sinner. And, he similarly interpreted “God’s word” to direct that he kill sinners. That is not the type of case to which we referred in Winder when we discussed a deific-eommand clarification to the insanity-defense charge. And, more pointedly, there is too tenuous a connection between any “alleged” deific command and the murder that occurred in this matter on which to base a reversal on plain error. Defendant admitted that he would have left and not killed Cazan if she only had given him the car keys. He thereafter stated that he stabbed Cazan, not to kill her, but to put her out of her misery. Since the killing, defendant has questioned whether it was God’s will for him to kill Cazan.12
In sum, we conclude that the evidence does not clearly indicate defendant killed Cazan as a result of a deific command. Defendant was entitled to assert an insanity defense, and he did. He received an insanity jury charge. The trial court did not commit plain error by failing to give, sua sponte, a Warlock charge as part of the insanity-defense jury instruction. Defendant’s conviction should not have been reversed on appeal on that basis. We express no view on the other claims of error raised on appeal that were not addressed by the Appellate Division. Those issues can be addressed on remand.
VI.
The judgment of the Appellate Division is reversed and the matter is remanded to the Appellate Division for consideration of defendant’s remaining claims of error.

 The evidence concerning defendant's mental illness was presented to support defendant's insanity defense and also to show that mental illness could have affected his capacity to knowingly or purposely commit the offense. Defendant's claim of error based on the trial court's failure to give a diminished capacity instruction was not addressed in the Appellate Division's resolution of this matter.


 In explaining an instance of such a communication that occurred prior to the events surrounding Cazan’s death, he identified a message related to his younger sister who suffered from serious seizures and was on medication. Defendant awoke one morning to inform her that he had received a message from God that she should cease taking the medication. He described the communication as follows: "His Spirit ministered to me and that I received like — a talk from Him, yes. Not, per se, did I hear His — His voice, specifically.” He explained, "I was happy that God was talking to me. I mean, I was happy about that. You know, I felt like He used me, so if He used me, there was something about me that He obviously was pleased with.”


 in fact, as a result of the incident involving Shakia's friend, defendant's family started to pursue eviction proceedings against him.


 Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


 As explained by Dr. Santina, a hallucination occurs when the mentally ill person hears a voice or sees visions. A person experiencing delusions does not necessarily experience hallucinations, but rather he or she will come to know God is speaking to them "within themselves" and then act accordingly; thus, a delusional person may believe he or she is receiving commands from God without hearing a voice or seeing a vision.


 The panel granted relief on this basis alone. Although defendant had other points of error, which the State contested, the panel did not address them in light of its holding on the jury-charge issue.


 M’Naghten's Case, 8 Eng. Rep. 718 (H.L.1843).


 Like the situation in the cases cited by the dissent, see post at 193-94, 48 A.3d at 306, defendant was not denied the opportunity to assert an insanity defense, and the jury received the model jury charge on the defense, see People v. Coddington, 23 Cal.4th 529, 97 Cal.Rptr.2d 528, 2 P.3d 1081, 1139-40 (2000), overruled in part on other grounds, Price v. Superior Court, 25 Cal.4th 1046, 108 Cal.Rptr.2d 409, 25 P.3d 618, 633 n. 13 (2001); State v. Blair, 143 N.H. 669, 732 A.2d 448, 450 (1999); State v. Lafferty, 20 P.3d 342, 363 (Utah 2001). Our dissenting colleagues’ observation that "deifie commands come in many forms and that courts do not reject the defense based on the manner in which the instruction has been purportedly received or revealed" misses that essential point when seemingly asserting that those cases undermine what occurred in this matter. Post at 193-94, 48 A.3d at 306. Defendant's insanity defense was not "rejected" by the trial court.


 In one of the few jurisdictions to have addressed such circumstances, Washington state courts similarly have hewed to a path in respect of deific *184commands, requiring a substantial showing that a defendant’s will has been "subsumed.” Crenshaw, supra, 659 P.2d at 494-95 (requiring that will be subsumed in order for specialized instruction to be utilized). See, e.g., State v. Rice, 110 Wash.2d 577, 757 P.2d 889, 904 (1988) (adhering to strident test that authorizes jury instruction on legal-moral dichotomy only when defendant presents evidence that "his free will has been subsumed by his belief in the deific decree”), cert. denied, 491 U.S. 910, 109 S.Ct. 3200, 105 L.Ed.2d 707 (1989).


 It is insufficient that defendant can point to isolated references he made to hearing a voice, or "hearing" God speaking to him through his scripture study or in his dreams. The Appellate Division's citation to such examples, here and there, in the record do not comprise the quality or quantity of evidence that was contemplated by our earlier decisions. See Singleton, supra, 418 N.J.Super. at 197-99, 12 A.3d 728.


 Winder signaled a restrictive application of a deific-command variation to the model charge on criminal insanity, to the extent it would ever be allowed. *187The Appellate Division's interpretation of Winder, as well as the dissent's, instead expands it and would send even more arguable cases than this one to the jury.


 The defense expert testified to the following: "And [defendant] said to me that now in retrospect looking at it, he felt that God, that Satan had actually tricked him into thinking that it was God. And that God was actually trying to stop him but that he was tricked by Satan.”